Examiner’s Comments

Claim Rejections - 35 USC § 112
The rejection of claim 33 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of the amendment to the claims.

Double Patenting
The rejection of claims 21-24 and 31 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,026,874 is withdrawn in view of the terminal disclaimer filed 2/11/21. 

The rejection of claims 21-24 and 31 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,535,805 is withdrawn in view of the terminal disclaimer filed 2/11/21. 

Claim Rejections - 35 USC § 103
The rejection of claim 31 under 35 U.S.C. 103 as being unpatentable over Steele (2011 /0163693) in view of Krames et al. (2010/0289044) is withdrawn in view of the arguments in the remarks section of the correspondence of 2/11/21.

Allowable Subject Matter
Claims 21-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 25, prior art fails to show or suggest the claimed LED filament.  Note the arguments in the remarks section of the correspondence of 2/11/21 for a discussion of the claimed limitations and the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/Primary Examiner, Art Unit 2875